                 2:18-mn-02873-RMG              Date Filed 05/28/21      Entry Number 1655            Page 1 of 2

                                                                                                           28 Bridgeside Blvd.
                                                                                                       Mt. Pleasant, SC 29464
                                                                                              o. 843.216.9000 f. 843.216.9450


  www.motleyrice.com                                                                                     Fred Thompson III
                                                                                                         Licensed in South Carolina
“I will stand for my client’s rights.                                                                    direct: 843.216.9118
         I am a trial lawyer.”
                                                                                                  fthompson@motleyrice.com
    –Ron Motley (1944–2013)



           May 28, 2021

           VIA ELECTRONIC MAIL
           Hon. Richard Mark Gergel
           Blaise N. Barber, Esq.
           U.S. District Court for the District of South Carolina
           Blaise_Niosi@scd.uscourts.gov

                                 Re: In re AFFF Products Liability Litigation, MDL No. 2:18-mn-2873-RMG

           Dear Judge Gergel and Ms. Barber:

           On behalf of the Plaintiffs Executive Committee (“PEC”) and counsel for Defendant Dynax Corporation
           (the “Parties”), we write to provide an update to the Court regarding the Parties’ efforts to resolve their
           discovery dispute relating to the PEC’s request for deposition testimony concerning certain of Dynax’s
           sales volume information, and Dynax’s objection to a second deposition, which is the subject of a May 18,
           2021 correspondence to the Court by the PEC, and a May 21, 2021 correspondence to the Court from
           Dynax. For the Court’s convenience, the Parties have attached these submissions to the Court as Exhibits
           A and B, respectively (the “Submissions”).

           Since the filing of these Submissions, pursuant to the Court’s May 24, 2021 email to the Parties and the
           Court’s May 24, 2021 Text Order [ECF No. 1628], the Parties have met and conferred either by phone
           and/or by email on May 25th, May 26th and May 27th in an effort to resolve their potential discovery
           dispute. As the Court suggested, the Parties anticipate being able to use written discovery, rather deposition
           testimony, to obtain further information regarding the sales data provided by Dynax. However, because
           the PEC’s proposed written discovery has not yet been propounded, the Parties have not yet reached an
           agreement as to the scope of such discovery or how such discovery should impact the PEC’s deadline for
           responding to Dynax’s pending motions to dismiss for lack of personal jurisdiction.

           As of yesterday, the Parties have come to following agreement. The PEC will propound its proposed written
           discovery by no later than close of business on Tuesday, June 1, 2021. Thereafter, the parties will promptly
           meet and confer with regard to the proposed written discovery and timing for Plaintiffs’ responses to
           Dynax’s pending motions, and after these meet and confer efforts are exhausted, if the Parties are still
           unable to resolve the dispute, then the PEC will file its motion to compel by no later than Friday, June 4,
           2021.

           As such, in light of the foregoing agreement between the Parties, and with the consent of counsel for Dynax,
           the PEC respectfully requests that the its current deadline to file a motion to compel be extended from May
           31, 2021 to June 4, 2021, so that the Parties have some additional time to meet and confer regarding the
           proposed written discovery with the hope of alleviating the need to file a motion to compel.




            MT. PLEASANT, SC | MORGANTOWN, WV | CHARLESTON, WV | PROVIDENCE, RI | WASHINGTON, DC | CHERRY HILL, NJ
                        PHILADELPHIA, PA | HARTFORD, CT | NEW ORLEANS, LA | KANSAS CITY, MO | NEW YORK, NY
      2:18-mn-02873-RMG          Date Filed 05/28/21        Entry Number 1655   Page 2 of 2




May 28, 2021
Page 2




We thank the Court for its continued time and courtesies.

Respectfully submitted,



Fred Thompson, III
28 Bridgeside Blvd.
Mt. Pleasant, South Carolina 29464
Ph: 843-216-9000

Plaintiffs’ Liaison Counsel

-and-


s/ Addie K.S. Ries (by permission)
Addie K. S. Ries
Smith, Anderson, Blount, Dorsett,
Mitchell & Jernigan, LLP
Wells Fargo Capitol Center
150 Fayetteville Street, Suite 2300
Raleigh, North Carolina 27601
Ph: 919-821-6170



cc:     Brian Duffy, Esq. (Defense Liaison Counsel)
        Michael A. Olsen, Esq. (Defense Co-Lead Counsel)
        Joseph G. Petrosinelli, Esq. (Defense Co-Lead Counsel)
        David E. Dukes, Esq. (Defense Liaison Counsel)
        Michael A. London, Esq. (PEC Co-Lead Co-Lead)
        Paul J. Napoli, Esq. (PEC Co-Lead Counsel)
        Scott Summy, Esq. (PEC Co-Lead Counsel)
        Wesley Bowden, Esq. (Plaintiff’s Counsel)
